DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 2-15), drawn to an article of footwear, in the reply filed on 05/02/2022 is acknowledged. The traversal is on the ground(s) that the Office Action does not meet the guidelines of a proper restriction between Group I and Group II. Applicant asserts that in order to support a requirement for restriction between two or more related product inventions, the burden is on the Examiner to provide an example to support the determination that the inventions are distinct per MPEP § 806.05(j). Applicant contends that the Examiner does not include the required example to support the determination that the inventions are independent and distinct. 
Not conceding the validity of the arguments in the traversal, after reconsideration of the original grounds of restriction and in an effort to advance prosecution, the requirement for restriction between Group I (Claims 2-15) and Group II (Claims 16-18) is hereby withdrawn. The requirement for restriction between newly formed Group IV (Claims 2-18), directed to an article of footwear, and previously presented Group III (Claims 19-21), directed to a method of manufacturing an article of footwear, is maintained. 
Concerning the restriction between product and method, applicant has not distinctly and specifically pointed out the supposed error in said restriction requirement and therefore, the Examiner maintains the restriction between product and process of making said product. The requirement is still deemed proper and is therefore made FINAL.

Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Group III), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/02/2022. Claims 2-18, drawn to an article of footwear, are under examination herein. 

Claim Objections
Claim 10 is objected to because of the following informalities: the claim currently reads “the second layer 120” but it is the Examiner’s position that said limitation should instead read --the second layer--. That is to say, the reference number 120 should be omitted for consistency with the formatting of the parent claims which do not include reference numbers. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites the limitation wherein “the maximum elongation of the second layer is less than 5%” which is not regarded to find support in the specification as originally filed. On the contrary, the instant specification suggests that the maximum elongation of the second layer is at least 100% and more preferably 200% or more (see the instant specification at ¶ [0039]). Likewise, the only recitation of a stretch less than 5% is in reference to the width direction stretch of the first layer in an embodiment wherein said first layer is a two-way stretch material (see the instant specification at ¶ [0038]). Accordingly, the specification is deemed to provide neither literal nor inherent support for the limitation at issue. 
Dependent Claim 7 is rejected for failing to overcome the deficiencies of the parent Claim 6. 

Regarding Claim 16, the instant claim recites an upper comprising a resilient layer and a “non-resilient layer.” The specification as originally filed is not regarded to provide support for such an embodiment wherein the upper includes a non-resilient layer. Applicant has not indicated the specific portions of the specification which provide support for their newly added claim. The specification does not include a literal recitation of a non-resilient layer. In the majority of embodiments, the upper includes a second layer which is specifically described as resilient and a first layer which may have low or no stretch (see [0038]-[0039]). The specification does not include a discussion of the elasticity/resiliency/recovery of said first layer upon stretch. 
Note that a resilient material is defined as a substance or object “able to recoil or spring back into shape after bending, stretching, or being compressed” (see Oxford Languages Definition 2 included with the Office Action herein). A non-stretch material is not synonymous with a non-resilient material. For example, a sponge-like material could be considered non-stretch but resilient to compression. Likewise, the fact that a material has the ability to stretch does not necessarily imply that the material is resilient. For example, materials such as chewing gum or silly putty can be stretched but they are not resilient to said stretch since they do not spring back into shape. Accordingly, the Examiner contends that the specification as originally filed fails to provide literal or inherent support for an article of footwear having a non-resilient layer as claimed. 
Dependent Claims 17-18 are rejected for failing to overcome the deficiencies of the parent Claim 16. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the term “smooth” in the instant claim is a relative/subjective term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination herein, it will be assumed that at least synthetic leathers qualify as materials having a smooth surface at least because of the discussion in the instant specification at ¶ [0038] which indicate that synthetic leathers are typically smooth. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-3, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saburo (JP 2429346 Y2). A machine translation of Saburo is included with the Office Action and is referred to herein for text citations. 
Regarding Claims 2-3 and 13, Saburo teaches an article of footwear (shoe A) comprising a sole defining a length direction and a width direction of the article of footwear (see Figure 1 & [0007]) wherein said length and width directions may be defined as being perpendicular to each other. Saburo teaches that the shoe comprises an upper connected to the sole including at least one panel including a plurality of layers (1, 2, 4) that are secured together by an embroidery stitching pattern (3) (see Figures 1-2 & [0007]). The plurality of layers includes a first layer (1) as an outer layer of the upper which necessarily has a maximum elongation in the length direction of the article of footwear (see Figures 1-2). Likewise, the plurality of layers includes a second layer (4) which necessarily has a maximum elongation in the width direction of the article of footwear. 

Regarding Claim 15, Saburo teaches the article of footwear according to Claim 2 above wherein the upper includes a cushioning foam material layer (2) positioned between the first and the second layer. Said cushioning layer corresponds to the claimed reinforcement layer. 
Concerning the claimed limitation wherein the reinforcement layer is configured to delimit a degree of stretch of the second layer, it is the Examiner’s position that the presence of the cushioning layer in the composite material would delimit a degree of stretch of the second layer which is bound to the cushioning layer via the embroidery pattern. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saburo (JP 2429346 Y2) as applied to Claim 3 above, and further in view of Lacorazza et el. (US 2008/0083138 A1).
Regarding Claim 4, Saburo teaches the article of footwear according to Claim 3 above. Saburo appears silent with respect to the material of the outermost layer of the upper. However, in the analogous art of athletic shoes, Lacorazza teaches that non-stretch synthetic materials such as synthetic leather are useful in shoe uppers as the outermost layer to provide adequate support for the wearer (see [0034] & Figure 6). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the shoe of Saburo by forming the outermost shell layer of the upper using non-stretch synthetic  leather as taught by Lacorazza. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one or ordinary skill in the art. See MPEP § 2144.07. The ordinarily skilled artisan would have performed the above modification with a reasonable expectation of success in practicing the invention of Saburo while obtaining the benefit of support provided by the non-stretch synthetic leather as suggested by Lacorazza. 

Regarding Claim 5, Saburro in view of Lacorazza teaches the article of footwear according to Claim 4 above (which is also an article of footwear according to Claim 3). The combination teaches a shoe wherein the first layer is comprised of non-stretch synthetic leather which is considered a material with a smooth surface. In the upper, a plurality of cells are formed on the first layer by the embroidery stitching pattern and the smooth leather surface is buckled such that an interior of each cell bulges outward on the outer layer of the upper (see Saburo Figures 1-2 & [0011]). 

Regarding Claims 6-7, Saburro in view of Lacorazza teaches the article of footwear according to Claim 4 above (which is also an article of footwear according to Claim 3). The combination teaches a shoe wherein the first layer is comprised of non-stretch synthetic leather which is considered to be a material having a maximum elongation of substantially 0%. Therefore, the first material meets the limitations of the instant claims wherein the maximum elongation of the first layer is less than 30% (Claim 6) and less than 10% (Claim 7).
Concerning the maximum elongation of the second layer, the prior art combination appears silent. However, Saburro teaches that the second layer (the reinforcing member 4) is intended to prevent stretch (see [0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the shoe upper of the prior art combination above with a second layer having a maximum elongation of substantially 0%, thereby preventing stretch. Said second layer meets the limitation of Claim 6 wherein the maximum elongation of the second layer is less than 5%. 

Claims 2-3, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gore et al. (US 5,426,869 A) in view of Thornton et al. (US 5,224,716 A) and White (US 898,710 A). 
Regarding Claims 2-3 and 13, Gore teaches a waterproof shoe (article of footwear) having a sole comprising a length direction and a width direction of the article of footwear (wherein the length direction is perpendicular to the width direction) and a waterproof upper connected to the sole (see Col. 1, lines 35-45, Col. 2, lines 22-25 & Figure 1). Gore suggests that the waterproof upper can be a laminate in which one layer comprises a waterproof, breathable membrane (see Col. 2, lines 26-29) but Gore appears silent with respect to the specific construction of said supper. 
In the analogous art of composite materials including waterproof, breathable films (see Abstract) which are suitable for use in garments such as those for the feet (see Col. 1, lines 5-30), Thornton teaches a waterproof but breathable composite material having an inner fabric layer and an outer film or membrane layer resistant to penetration by liquid water but permeable to water vapor adhered to the fabric layer at a multiplicity of locations (see Col. 3, lines 62-68). Thornton suggests that the construction is such that a ruched structure is achieved (see Col. 4, lines 48-58) and Thornton discloses that said ruched structure provides the added benefit of forming air pockets which may have a thermally insulating effect (see Col. 6, lines 54-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the waterproof upper of Gore using the composite material of Thornton. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one or ordinary skill in the art. See MPEP § 2144.07. Likewise, the ordinarily skilled artisan would have done so with the reasonable expectation of success in practicing the invention of Gore while obtaining the additional benefit of thermal insulation as suggested by Thornton. 
	The above modification would yield an upper including at least one panel including a plurality of layers, the plurality of layers including a first layer (the film) as an outer layer of the upper which necessarily has a maximum elongation in the length direction of the article of footwear and a second layer which necessarily has a maximum elongation in the width direction of the article of footwear.
	In the composite of Thornton, the layers are bonded at a multiplicity of locations via adhesive rather than an embroidery stitching pattern as claimed. However, in the analogous art of shoes, White teaches that a known method for attaching multiple layers in a shoe includes passing a thread through the relevant layers to form a seam and subsequently filling the seams and thread holes with waterproof material (see Col. 2, lines 78-89). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe of the prior art combination by substituting the adhesive bonding pattern for waterproof threaded seams (i.e. an embroidery stitching pattern). The substitution would have been one known fabric attachment structure for another and the ordinarily skilled artisan would reasonably have expected that the modified shoe would remain useful as a waterproof, breathable shoe in the applications of the prior art combination. See MPEP § 2143(B). 

	Regarding Claim 8, Gore in view of Thornton and White teach the article of footwear according to Claim 3 above wherein the second layer is positioned inwardly from the outer layer on the article of footwear. Thornton also suggests that the second layer is a resilient layer (see Col. 5, lines 36-41). 

Regarding Claim 11, Gore in view of Thornton and White teach the article of footwear according to Claim 8 above. Thornton also suggests that the maximum elongation of the second layer is at least 100% (see Col. 5, lines 23-27).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gore et al. (US 5,426,869 A) in view of Thornton et al. (US 5,224,716 A) and White (US 898,710 A) as applied to Claim 8 above and further in view of Emma (“‘SHAPER’ Power Net Spandex 4-Way Mesh” – Offer for Sale at emmaonestock.com). 
Regarding Claims 9 and 12, Gore in view of Thornton and White teach the article of footwear according to Claim 8 above wherein the second layer is an extensible and resilient layer but the prior art combination appears silent with respect to the specific fabric construction and the percent recovery of said fabric. In the analogous art of stretch fabrics for use as linings in apparel, Emma teaches a four-way spandex stretch mesh which has good elongation in both directions and perfect recovery (see Page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper in the shoe of the prior art combination above by selecting the second layer (the lining layer) as Emma’s four-way stretch mesh material. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07.
Note that the fabric above is said to have “perfect recovery” and therefore meets the requirement of Claim 12 wherein a recovery of the second layer in both the length direction and the width direction is greater than 80%. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gore et al. (US 5,426,869 A) in view of Thornton et al. (US 5,224,716 A) and White (US 898,710 A) as applied to Claim 8 above and further in view of RainShed (“Microfiber Spandex – Black” – Offer for Sale at therainshed.com/shop). 
Regarding Claim 10, Gore in view of Thornton and White teach the article of footwear according to Claim 8 above wherein the second layer is an extensible and resilient layer but the prior art combination appears silent with respect to the specific fabric construction and the percent recovery of said fabric. In the analogous art of stretch fabric linings, RainShed teaches a four-way stretch microfiber spandex fabric which is very smooth next to the skin as well as breathable and light weight  (see Page 2 & Product Description). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper in the shoe of the prior art combination above by selecting the second layer (the lining layer) as the four-way stretch microfiber spandex fabric of RainShed. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one or ordinary skill in the art. See MPEP § 2144.07.
Note that spandex is an elastomer and therefore the material of RainShed is considered to meet the claimed requirement wherein the microfiber four-way stretch material includes elastomeric fibers. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gore et al. (US 5,426,869 A) in view of Thornton et al. (US 5,224,716 A) and White (US 898,710 A) as applied to Claim 2 above and further in view of Toronjo (US 2014/0101816 A1). 
Regarding Claim 14, Gore in view of Thornton and White teach the article of footwear according to Claim 2 above. The prior art appears combination appears silent with respect to the specific bonding (i.e. embroidery stitching) pattern that connects the two layers of the upper although Thornton suggests a discontinuous bonding method is used to connect the two sheets (see Col. 5, lines 28-35). Likewise, Thornton suggests that such discontinuous bonding patterns include dots, a network, lines, or combinations thereof (see Col. 8, lines 14-15). 
In the analogous art of shoe uppers, Toronjo teaches that auxetic structures may be advantageously used to form shoe portions since they may configure smoothly to the curvatures of the wearer without the need for numerous seams or cutes in the material (see [0108]). Toronjo teaches that auxetic structures may be provided by polygon-shaped cells such as hourglass or bow-tie shaped cells (see [0067] & Fig. 1A). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the embroidery stitch bonding pattern in the shoe upper of the prior art combination above using an auxetic shape pattern such as the bow-ties as suggested by Toronjo for the benefit of improved conformability to the wearers foot. 

Regarding Claim 14, Gore in view of Thornton and White teach the article of footwear according to Claim 2 above. The prior art combination does not teach an upper further comprising a reinforcement layer positioned between the first and second layers. However, in the analogous art of shoe uppers, Toronjo suggests that applying a continuous foam layer between the inner and outer layers of an upper provides additional padding to the arrangement and assists in limiting the expansion of the layers therein (see [0096]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe upper of the prior art combination above by adding a foam layer between the first and second layers for the benefit of improved impact resistance and stretch control as suggested by Toronjo. Such a modification would yield an upper with the foam layer (a reinforcement layer) which is configured to delimit a degree of stretch of the second layer as required of the instant claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789